                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

FREDERICK C. BAXTER,

                   Petitioner,                             4:18CV3141

      vs.
                                                        MEMORANDUM
                                                         AND ORDER
BRADLEY JOHNSON, Lancaster
County Corrections Facility
Warden/Director;

                   Respondent.

       This matter is before the court on its own motion. Petitioner filed a Petition
for Writ of Habeas Corpus (Filing No. 1) on October 15, 2018. However,
Petitioner failed to include the $5.00 filing fee. Petitioner has the choice of either
submitting the $5.00 fee to the clerk’s office or submitting a request to proceed in
forma pauperis. If Petitioner chooses to do the latter, the enclosed pauper’s forms
should be completed and returned to this court. Failure to take either action within
30 days will result in the court dismissing this case without further notice to
Petitioner.

      IT IS THEREFORE ORDERED that:

      1.      Petitioner is directed to submit the $5.00 fee to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

    2.    The clerk of the court is directed to send to Petitioner the Form
AO240 (“Application to Proceed Without Prepayment of Fees and Affidavit”).
      3.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: November 16, 2018: Check for
MIFP or payment.

      Dated this 17th day of October, 2018.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                        2
